141 F.3d 1185
98 CJ C.A.R. 1566
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Daniel J. PALESE, Plaintiff-Appellant,v.Dominic PALESE and Patricia Palese, Defendants-Appellees.
No. 97-8123.
United States Court of Appeals, Tenth Circuit.
March 30, 1998.

Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  Therefore, the case is ordered submitted without oral argument.


3
Plaintiff Daniel J. Palese appeals the district court's dismissal of his civil rights suit filed under 42 U.S.C. § 1983.  We exercise jurisdiction under 28 U.S.C. § 1291 and dismiss plaintiff's appeal as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).


4
Plaintiff alleged in his complaint that, over the past ten years, defendants Dominic and Patricia Palese, private citizens of the State of Wyoming, had entered his residence on a daily basis without permission and had drugged and hypnotized him, and implanted cameras, sensors, and transmitters in his body while he was asleep.  He further alleged defendants conspired with an officer at the detention center to monitor his activities by using the implanted cameras, sensors, and transmitters.  The district court dismissed the complaint under § 1915(e)(2)(B) for failure to state a claim upon which relief could be granted.  The district court granted plaintiff's request to proceed on appeal in forma pauperis.


5
We have reviewed the entire record on appeal and agree with the district court that plaintiff's complaint fails to state a claim upon which relief can be granted under 42 U.S.C. § 1983.  Further, we conclude plaintiff's appeal is legally frivolous.


6
APPEAL DISMISSED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3